Citation Nr: 0016620	
Decision Date: 06/22/00    Archive Date: 06/28/00

DOCKET NO.  97-28 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation postoperative 
residuals anterior cruciate ligament repair of the left knee, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for traumatic 
arthritis of the left knee, currently evaluated as 10 percent 
disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel



INTRODUCTION

The appellant served on active duty from March 1966 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to a higher rating evaluation for 
the left knee disability.  In September 1997 the RO granted 
service connection for arthritis of the left knee on a 
secondary basis and assigned a 20 percent evaluation for the 
left knee disability.

In February 1999, the Board remanded this matter to the RO 
for further evidentiary development relative to the left knee 
disability, to include consideration of a separate rating 
evaluation for arthritis.  By rating action dated in June 
1999, the RO assigned a 10 percent evaluation under 
Diagnostic Code 5257 for the postoperative residuals of 
anterior cruciate ligament repair and a 10 percent rating for 
traumatic arthritis of the left knee under Diagnostic Code 
5010. 


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO.

2.  The postoperative residuals of anterior cruciate ligament 
repair left knee are productive of slight impairment.

3.  The arthritis of the left knee is manifested by 
complaints of pain, and fatigability and swelling on repeated 
use with normal range of motion with full range of motion. 



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
postoperative residuals, repair of the anterior cruciate 
ligament of the left knee have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, a, Diagnostic 
Code 5257 (1999).

2.  The criteria for a rating in excess of 10 percent for 
traumatic arthritis of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
Diagnostic Codes 5010, 5261, 5262 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The service medical records show that the veteran sustained 
an injury to his left knee and underwent repair of the 
cruciate ligament.  In January 1979 the RO granted service 
connection for repair of the left anterior cruciate ligament 
and assigned a 10 percent rating evaluation under Diagnostic 
Code 5299-5259.  The 10 percent rating remained in effect 
until the current claim.

The appellant was seen at a VA outpatient clinic in August 
1994 for complaints of increased pain and swelling associated 
with the left knee.  He also reported episodes of the left 
knee giving way.  The appellant indicated that he was not on 
any medication, but reported that he would take aspirin on 
occasion.  Examination showed sensation evaluated as 1+.  
There was slight ligament laxity detected on the left side, 
laterally.  X-ray studies of the knee revealed degenerative 
joint disease, predominately with medial compartment 
narrowing.  The clinical assessment was postoperative knee 
surgery ligament.  The report indicated that the appellant 
was referred for further evaluation.

The appellant underwent fee basis evaluation in September 
1994.  At that time the appellant complained of left knee 
pain, with episodes of the knee giving way after sitting for 
prolonged periods.  He also reported swelling, and stiffness 
associated with the knee.  The appellant's symptoms were also 
noted to be exacerbated with exposure to rainy or cold 
weather conditions.  The appellant reported that he would 
attempt to walk approximately two miles every other day.  It 
was noted that the appellant utilized Ibuprofen as needed.  

The examiner observed that the appellant ambulated "pretty 
well," but was unable to assume a full squatting position.  
Range of motion of the knee was evaluated as zero degree 
extension to 140 degrees flexion.  The physician noted that 
there was crepitus with motion of the knee, and that a medial 
spur was palpable.  There was tenderness also noted over the 
medial jointline.  Circumference of the thigh was equal 
bilaterally.  There was no evidence of effusion.  Ligament 
testing in the medial lateral and anterior posterior planes 
showed the knee to be stable.  It was noted that (August 
1994) VA x-ray studies of the left revealed mild to moderate 
narrowing of the medial jointspace, and some spurring at the 
medial margins, medial tibial plateau, and medial femoral 
condyle.  A spur was also detected at the superior border of 
the patella.  The diagnostic impression was post-traumatic 
arthrosis, left knee.  It was the physician's opinion that 
the appellant's reported pain was attributable to arthritis, 
for which he  recommended that the appellant take Ibuprofen 
on a regular basis.  Further surgical treatment was 
recommended should the appellant's symptoms become more 
severe.  

The appellant underwent VA examination in December 1994.  The 
occupational history showed that he worked at a nuclear 
plant.  He complained of increasing pain and swelling of both 
knees.  He reported episodes of the left knee giving way.  It 
was noted that the appellant was fairly active, and would 
walk for exercise.  He was able to walk fairly well, but 
experienced pain and swelling of the knee joint as a result. 

On examination, the appellant exhibited full and normal range 
of motion of the lower extremities.  The examiner noted that 
there was pain on full flexion of the left knee.  There was 
evidence of effusion in both knees.  The circumference of the 
thigh and calf were equal bilaterally.  Reflexes and pulses 
were evaluated as normal.  The diagnostic impression was 
postoperative meniscectomy with definite arthritis of the 
knee, with some chronic pain and instability.
VA clinical records, dated from August 1994 to October 1998, 
document intermittent treatment the appellant received.  
These treatment reports show that the appellant reported that 
the knee continued to be symptomatic.  The reports also note 
the appellant's continued use of prescribed medication.  A 
May 1995 clinical report indicated that the appellant 
presented with continued complaints of increasing left knee 
symptoms.  He reported heavy use of his legs, with increasing 
problems, to include the left knee giving way.  He also 
reported that he experienced swelling of the knees, greater 
on the left side than the right side.  When evaluated in 
October 1998, the appellant reported that he was walking and 
jogging.

During VA examination in June 1999, the appellant complained 
of swelling and diffuse pain throughout the knee with 
increased use.  He reported that the knee would give out 
while climbing stairs.  He also reported that he experienced 
pain along the lateral and medial surfaces of the patella.  
It was noted that the appellant continued to exercise and 
walk approximately two miles three days per week.  It was 
further noted that the appellant was employed at that time as 
a maintenance supervisor, and that this position required a 
lot of walking.  The appellant reported a loss of 
approximately one week of time during the past year due to 
his left knee symptomatology.  The appellant was noted to 
take Ibuprofen and Piroxicam for relief of pain.  

On physical examination, the examiner observed a seven 
centimeter scar on the anterior medial aspect of the patella 
at the surgical site.  There was no noticeable effusion or 
swelling associated with the knee.  The examiner indicated 
that there was no evidence of heat, or any indication of any 
inflammatory arthritis process.  The appellant exhibited full 
range of motion of the knee.  The examiner noted that there 
was much crepitance detected on range of motion studies of 
the knee.  Anterior and posterior drawer testing was 
negative.  McMurrary's sign was positive.  The diagnostic 
impression was status post anterior cruciate ligament repair 
with the development of traumatic arthritis.  

The examiner indicated that the appellant exhibited full 
range of active and passive motion of the left knee, although 
crepitus was detected.  There was no evidence of weakened 
movement or limitation of function of the left knee.  It was 
noted that there was, by the appellant's report, fatigability 
in the knee and swelling with increased use.  In this regard, 
it was noted that examination showed no obvious effusion or 
swelling associated with the left knee.  The examiner further 
commented:

It is my opinion that with repeated use there 
is some fatigability in this left knee and it 
also would be a cause for swelling with 
repeated use; however, I do believe that this 
does not inhibit [the appellant] in carrying 
out his daily activities for living as well 
as the occupational position he currently 
holds.  He did express the fact that he has 
lost approximately one week due to swelling 
in his leg so it obviously has some 
functional limitation; however, not a 
moderate amount for him to carry out his 
employment.  There was no significant 
instability or coordination difficulties 
related to this left knee that were seen.

Analysis

Initially, the Board finds that the appellant's claim for 
increased ratings are well grounded pursuant to 38 U.S.C.A. § 
5107 (West 1991).  This finding is based in part on his 
assertion that his service-connected left knee disability has 
increased in severity.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  When the appellant submits a well-grounded 
claim, VA must assist the claimant in developing facts 
pertinent to that claim.  38 U.S.C.A. § 5107(a).  The Board 
is satisfied that all relevant evidence is of record and the 
statutory duty to assist the appellant in the development of 
evidence pertinent to his claim has been met.

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 
(1999).  Pertinent regulations do not require that all cases 
show all findings specified by the rating schedule, but that 
findings are sufficiently characteristic to identify the 
disease and the resulting disability and, above all, 
coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When, after careful 
consideration of all the evidence of record, a reasonable 
doubt arises regarding the degree of disability, such doubt 
will be resolved in favor of the claimant.  38 C.F.R. §§ 
3.102, 4.3.

Where an increase in a service-connected disability is at 
issue, the present level of disability is of primary concern.  
Although review of the recorded history of a service-
connected disability is important in making a more accurate 
evaluation (see 38 C.F.R. § 4.2), the regulations do not give 
past medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In this case, the appellant maintains that his left knee 
disability continues to deteriorate.  He contends that he 
experiences continued loss of mobility of the knee.
According to the appellant, he has chronic pain in his left 
knee and, on occasion, his knee gives way, and swells after 
prolonged walking or standing.  The Board notes, in this 
regard, lay statements are considered to be competent 
evidence when describing symptoms of a disease or disability 
or an event.  However, symptoms must be viewed in conjunction 
with the objective medical evidence of record.   Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

A.  Anterior Cruciate Ligament Repair

The RO has assigned a 10 percent rating for the postoperative 
residuals anterior cruciate ligament repair pursuant to the 
criteria set forth in the Schedule for Rating Disabilities, 
38 C.F.R. Part 4, Diagnostic Code 5257.

Diagnostic Code 5257 provides for the evaluation of the knee 
and other impairment of the knee, to include recurrent 
subluxation and lateral instability.  A 10 percent rating is 
warranted for slight impairment.  Rating evaluations of 20 
and 30 percent are warranted for knee impairment with 
recurrent subluxation and lateral instability with moderate 
or severe impairment, respectively.  38 C.F.R. Part 4, 
Diagnostic Code 5257.

During his most recent VA examination in June 1999, the 
appellant reported swelling and pain in the left knee with 
increased use and that his leg gave away while climbing.  
However, he indicated that he was able to walk two miles 
three days a week.  The examination showed crepitus and a 
positive McMurray's test. However, there was no evidence of 
any effusion or swelling.  Additionally, there was no 
indication of instability.  

The VA examiner indicated that repeated use would cause 
fatigability and swelling.  However, he stated that it would 
not moderate functional impairment regarding his employment.  
Accordingly, it is the Board's judgment that the degrees of 
disability resulting from the postoperative residuals 
anterior cruciate ligament repair do not satisfy the criteria 
for moderate impairment

In rendering this determination, the Board has considered all 
pertinent aspects of 38 C.F.R. Parts 3 and 4 as required by 
the Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 
However, no potentially applicable provision provides a basis 
for a rating in excess of 10 percent

B.  Traumatic Arthritis of the Left Knee

The RO has assigned a 10 percent evaluation for traumatic 
arthritis of the left knee under Diagnostic Code 5010.  
Diagnostic Code 5010 provides that traumatic arthritis will 
be rated as degenerative arthritis under Diagnostic Code 
5003.  

Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
of the specific joint or joints involved.  Limitation of 
motion must be objectively confirmed by a finding such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  When limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, an evaluation of 10 percent is applied for 
each major joint or group of minor joints affected by 
limitation of motion.  The limitation of motion must be 
objectively confirmed by a finding such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, the disability will be rated 
as follows: With x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations a 20 percent rating will be 
assigned.  With x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups a 10 percent 
evaluation will be assigned. 

Normal range of motion of the knee is from zero degree 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II. 

Diagnostic Code 5260 provides that limitation of flexion of 
either knee to 60 degrees warrants a zero percent evaluation.  
A 10 percent evaluation requires that flexion be limited to 
45 degrees.  A 20 percent evaluation requires that flexion of 
the knee be limited to 30 degrees.  

Diagnostic Code 5261 provides that limitation of extension of 
either knee to 5 degrees warrants a zero percent evaluation.  
A 10 percent evaluation requires that extension be limited to 
10 degrees.  A 20 percent evaluation requires that extension 
be limited to 15 degrees.  

The United States Court of Appeals for Veterans Claims has 
held that when a diagnostic code provides for compensation 
based upon limitation of motion, that the provisions of 38 
C.F.R. §§ 4.40 and 4.45 (1999) must also be considered, and 
that examinations upon which the rating decisions are based 
must adequately portray the extent of functional loss due to 
pain "on use or due to flare-ups."  DeLuca v. Brown, 8 
Vet.App. 202, 205-07 (1995).

In this regard, during the recent VA examination the veteran 
reported pain which increased in severity during use.  
However, the examination showed no impairment in the range of 
motion of the left knee.  The examiner indicated repeated use 
would result in fatigability and swell which in turn caused 
some functional limitation.   However, the examiner indicated 
that it would not inhibit the appellant in carrying out his 
daily activities for living as well his occupational duties.  
Accordingly, it is the Board's judgment that a rating in 
excess of 10 percent is not warranted.

The Board also finds that the 10 percent rating in effect for 
the arthritis adequately reflects the degree of functional 
impairment as set forth in DeLuca.  In rendering this 
determination, the Board has considered all pertinent aspects 
of 38 C.F.R. Parts 3 and 4 as required by the Court in 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991). However, no 
potentially applicable provision provides a basis for a 
rating in excess of 10 percent


ORDER

An increased evaluations for postoperative residuals repair 
anterior cruciate ligament and traumatic arthritis of the 
left knee are denied.



		
	ROBERT REGAN
	Member, Board of Veterans' Appeals



 

